Citation Nr: 1744954	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by: Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to January 1989.  He is a combat Veteran with Vietnam service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issues were remanded by the Board in March 2017 for additional development and have returned for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2008, the RO denied the claim of service connection for hypertension.  

2.  Some of the evidence received since the June 2008 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.

3.  The Veteran, without good cause, failed to report for his scheduled VA examination in conjunction with his reopened claim for service connection.

4.  Hypertension did not onset in-service, within a year of service and is not otherwise related to service.  





CONCLUSIONS OF LAW

1.  The June 2008 RO rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104, 7105 (West 2014); 20.1100 (2016).

2.  New and material evidence has been received, and the claim of service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Service connection for hypertension is not warranted.  38 U.S.C.A. § 1110, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist 

VA's duty to notify was satisfied by multiple letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In addition, the duty to assist has also been satisfied in this case.  The Veteran's available service treatment records (STRs), as well as the identified and available VA and private medical treatment records, and VA contract examination has been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  







The Board observes that a number of the Veteran's STRs are unavailable or incomplete.  Multiple searches for his remaining STRs were unsuccessful.  The Veteran was specifically informed of this in letters from May 2008 and December 2011.  Thereafter, the Veteran was offered the opportunity to submit any STRs he might have in his possession in multiple letters.  Additionally, he was also notified of the type of evidence that would tend to substitute for his missing STRs, and the RO has made extensive efforts to obtain all outstanding STRs.  Neither the Veteran nor his representative has identified any other outstanding, available evidence and none is found by the Board.  

Pursuant to the March 2017 Board remand, the Veteran was scheduled for a VA examination to evaluate hypertension in April 2017.  The Veteran was notified of his failure to report for the scheduled VA examination in a July 2017 supplemental statement of the case and was informed that as a result, his case would be decided based on the evidence of record without consideration of any evidence expected from the scheduled VA examination.  See 38 C.F.R. § 3.655 (a), (b) (2016).  The Veteran has not requested that he be provided another opportunity to report for a VA examination.  Therefore, the Board finds that there has been compliance with the directives of the March 2017 remand and there is no bar to proceeding with a final decision at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

Claim to reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, in a June 2008 rating decision, the RO denied a claim for service connection for hypertension, finding that there was no link between the Veteran's current diagnosis and service.  The Veteran did not initiate an appeal or submit new and material evidence within one year of the decision.  Thus, the decision became final.  See 38 U.S.C.A. §§ 7104 (b), 7105(c); 38 C.F.R. § 3.156 (b).

Pertinent evidence added to the record since the June 2008 rating decision includes a January 2012 contract VA examination which indicated a 1986 onset date for hypertension.  Presuming the credibility of this evidence for the purposes of reopening, the Board finds that new and material evidence has been presented to reopen the claim for service connection for hypertension; to this extent, the appeal is granted.

Service connection

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include hypertension, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As the condition onset well beyond a year from service, this presumption is not applicable.  



The Board notes that presumptive service connection is warranted for several medical conditions where a Veteran is exposed to an herbicide agent during service; however, hypertension is not included on the list of eligible conditions.  38 C.F.R. § 3.309 (e).  Thus, the presumption is not available.  

Hypertension

The Veteran was a VA examination but he failed to report for the examination.  Given the presumption of regularity of the mailing of VA examination scheduling notice and the fact that the Veteran has not contacted the RO with a reason for his failure to report, the Board finds that the Veteran failed to report to the scheduled VA examination without good cause.  38 C.F.R. § 3.655.

 When a Veteran fails to report for an examination related to a reopened claim for a benefit previously denied, the claim is to be denied.  38 C.F.R. §  3.655. Accordingly, as a matter of law, the Veteran's instant claim for service connection is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 43 (1994).  

However, as explained below, even assuming, arguendo, that the claim must be rated on the evidence of record, there is still no basis for awarding service connection

The Veteran's original 2004 claim, he indicated that his disability onset date for hypertension was 2004.  In July 2012 on his VA Form 9, he reported that he was treated privately for hypertension as early as 1997.  The Veteran's most recent August 2017 statement states that his case went "back to 1986."

The Veteran has a current diagnosis of hypertension.  See e.g., letter from the Veteran's private treating physician received August 2017.  Furthermore, as Republic of Vietnam service has been confirmed by the AOJ, in the Veteran is presumed to have been exposed to herbicides.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A current disability and an in-service injury have therefore been demonstrated.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that hypertension onset in-service, within a year or service or is otherwise related to service.

Complete STRs are not available to confirm any in-service disability.  The Board notes that the absence of service treatment records showing in-service evidence of hypertension is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current diagnosis of hypertension, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Where a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

The first indication of any post-service hypertension is in a letter dated July 1998, where elevated diastolic pressure was noted to be of concern and the Veteran was referred for a "check."  Even assuming this equated to an actual hypertension diagnosis, it is over 9 years post-service.  The lack of medical documentation of a claimed disability for many years post-service is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran was afforded a VA contract examination in January 2012.  Hypertension was diagnosed with a 1986 onset date.  The examiner also indicated that it was unknown whether or not the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three days.  

The Board finds this 2012 examination report lacks probative value as there was no etiological opinion and no supporting rationale or discussion surrounding the disability onset date.  In fact, the manner in which it was recorded suggests that the date was merely related by the Veteran.  For this reason, and given the examiner's qualification that it was unclear whether such diagnosis was confirmed by blood pressure readings two or more times on at least three days, the Board finds that this notation does not constitute competent evidence of a diagnosis in service.  Furthermore, as discussed below, the Board believes the Veteran's own report of a diagnosis on that date lacks credibility.

The Veteran's treating physician submitted an August 2017 letter which stated that the Veteran was a patient since March 2004.  He was treated for hypertension and started medication in August 2004.  There is no etiological opinion provided and this weight against an onset in-service or within a year of service.  

The Veteran has submitted no competent nexus evidence in support of his claim.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. § 5107 (a) (claimant bears responsibility to support a claim for VA benefits).

The Veteran is competent, as a lay person, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide an actual diagnosis or an etiological opinion, as it requires specific medical knowledge and training which he is not shown to possess.  To the extent the Veteran may be asserting that he was treated medically for the hypertension since 1986, this is not supported by the medical evidence and is inconsistent with his prior statements regarding the date of onset and/or treatment, stated in earlier correspondences as 1997 and 2004.  Thus, the lay evidence is not competent and/or credible and lacks probative value.

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and service connection for hypertension is not warranted.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, reopening of the claim for service connection for hypertension is granted.

Entitlement to service connection for hypertension is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


